Citation Nr: 1622264	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder, to include an initial rating in excess of 50 percent and a rating in excess of 70 percent prior to April 8, 2014.  

2.  Entitlement to an increased rating for service-connected bilateral hearing loss, to include an initial rating in excess of 10 percent and a rating in excess of 20 percent prior to July 2, 2014.  

3.  Entitlement to an increased rating for service-connected residuals of fracture to right mandible with right temporomandibular joint (TMJ) dysfunction, to include an initial, compensable rating and a rating in excess of 20 percent prior to December 29, 2009.  

4.  Entitlement to an initial rating in excess of 20 percent for service-connected neck disability.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to June 24, 2013.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appellant is a Veteran who served on active duty from August 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2007 and February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In the May 2007 rating decision, the RO, in pertinent part, granted service connection for PTSD with major depressive disorder, bilateral hearing loss, and residuals of fracture to right mandible with right TMJ dysfunction (hereinafter referred to as "service-connected residual jaw disability") and assigned initial 30, 10, and noncompensable (zero percent) ratings to each disability, respectively.  In that decision, the RO also denied service connection for a neck disability and residual face burns.  

The Veteran perfected an appeal as to the initial ratings assigned to his PTSD/depression, hearing loss, and residual jaw disabilities, as well as the denial of service connection for the neck disability and residual face burns.  See February 2008 Notice of Disagreement and February 2009 Form 9.  

In January 2011, the Veteran withdrew his claim of service connection for residual face burns.  Therefore, that issue is no longer on appeal.  

In the February 2013 rating decision on appeal, the RO granted service connection for a neck disability and assigned an initial 20 percent rating, after which the Veteran perfected an appeal as to the initial rating assigned to that disability.  See April 2013 NOD and September 2015 VA Form 9.  

In interim and subsequent rating decisions, the RO increased the Veteran's disability ratings for his PTSD/depression and residual jaw disabilities.  See rating decisions dated January 2009 and February 2013.  The RO also increased his disability rating for bilateral hearing loss in a September 2013 rating decision.  

The Veteran was notified of the increased ratings but he did not withdraw his appeal.  Accordingly, the increased rating claims continue and the Board will evaluate whether higher ratings are warranted prior to and after the date of increase for each disability.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In October 2015, the RO awarded entitlement to TDIU, effective June 24, 2013.  However, during the January 2016 Board hearing, the Veteran raised the issue of entitlement to TDIU due to his service-connected disabilities prior to June 24, 2013.  Accordingly, the Board will assume jurisdiction over this issue, consistent with Rice v Shinseki, 22 Vet App 447 (2009).  

For reasons explained below, the issues of entitlement to increased ratings for the service-connected bilateral hearing loss, residual jaw, and neck disabilities, as well as entitlement to TDIU prior to June 24, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD with major depressive disorder has been manifested by severe symptoms that have resulted in deficiencies in most areas, including work, interpersonal relations, thinking, and mood, due to symptoms such as impaired impulse control, suicidal thoughts, disturbances in mood, motivation, and concentration, difficulty adapting to stressful circumstances, and increased difficulty establishing and maintaining effective relationships at work and in personal life, without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for an initial rating of 70 percent, but no higher, for PTSD with major depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this case, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his service-connected PTSD/depression disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In this case, the Veteran's claim for service connection for PTSD/depression was granted and the initial rating assigned in the May 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including VA outpatient treatment records dated through June 2015 and all private treatment records identified by the Veteran.  Notably, neither the Veteran nor his agent- representative have identified any additional, outstanding records necessary for the adjudication of the claim that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

Additionally, the Veteran has been provided with several VA examinations in conjunction with his PTSD claim, including in May 2007, December 2009, and April 2014.  Neither the Veteran nor his agent-representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD/depression disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim for PTSD/depression and no further examination is necessary.

As noted, the Veteran also offered testimony before the undersigned Veterans Law Judge in January 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

In this case, during the January 2016 hearing, the undersigned Veterans Law Judge noted the issues on appeal and the Veteran provided testimony regarding the nature and severity of his PTSD/depression symptoms, to include the impact the disability has on the Veteran's daily life and employment.  Notably, the hearing discussion did not raise the possibility that there are outstanding VA and private treatment records needed to adjudicate the increased rating claim on appeal.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, nothing gives rise to the possibility that evidence had been overlooked with regard to the claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Therefore, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
 § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
 § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Service connection for PTSD with major depressive disorder was established in May 2007, at which time the RO assigned an initial 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective March 30, 2006.  The Veteran disagreed with the initial rating assigned to his PTSD/depression disability and the appeal ensued.  

In January 2009, the RO increased the Veteran's rating to 50 percent, effective March 30, 2006.  In September 2015, the RO increased the Veteran's rating to 70 percent, effective April 8, 2014.  During the January 2016 Board hearing, the Veteran testified that he believes his PTSD/depression disability has warranted a 70 percent rating throughout the appeal period.  

After considering the pertinent evidence of record, and resolving all doubt in favor of the Veteran, the Board agrees and finds the evidence supports the grant of an initial 70 percent rating, but no higher, throughout the appeal period including for the period beginning April 8. 2014.  

Psychiatric disabilities, including PTSD and depression, are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411.  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

As the United States Court of Appeals for the Federal Circuit  has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  In this regard, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The pertinent evidence of record includes VA examination reports dated May 2007, December 2009, and April 2014, as well as VA outpatient treatment records dated from august 2007 to June 2015, a March 2016 statement from Dr. L.P.K., and the Veteran's testimony at the January 2016 Board hearing.  The evidence is overwhelmingly consistent in terms of describing the nature and severity of the Veteran's PTSD/depression throughout the appeal period, as described below.  

The preponderance of the evidence shows the Veteran's PTSD has been manifested by depression, with additional variations in his mood.  Indeed, the Veteran's mood has been variously described as depressed, anxious, and irritable, while he has also been shown to have a restricted range of affect that is congruent to his mood.  The Veteran has also endorsed having crying spells and, notably, experienced one during the January 2016 Board hearing.  The evidence shows the Veteran's PTSD has been manifested by consistently manifested by intrusive thoughts, chronic sleep impairment with nightmares, hypervigilance, and exaggerated startle response.  See VA examination reports dated May 2007, December 2009, and April 2014.  

Throughout the appeal period, the Veteran has also consistently reported experiencing irritability and anger, with outbursts.  See Id.  In fact, the Veteran was separated from his last wife because he slapped her, although he testified that the charges were dropped because she hit him first.  He has also reported having thoughts of assaulting other people and experiencing road rage, although he has reported that he controls his anger by talking himself down.  See Id.; see also January 2016 hearing transcript.  The evidence shows the Veteran has consistently reported having suicidal thoughts throughout the appeal period; however, his thought content has otherwise been normal, as there is no evidence of hallucinations or delusions.  

The Veteran has consistently reported having disturbances in his concentration and motivation, which negatively impacted his employment as a self-employed chiropractor.  In this regard, the evidence shows the Veteran stopped working in February 2013, but he has consistently reported that his business was not doing well, as he felt his distractibility, lack of motivation, and emotional flatness impaired his ability to connect with patients and others.  See VA examination reports.  During the January 2016 hearing, the Veteran testified that his business was not doing well financially throughout the appeal period and, as a result, he took money from his personal bank account to loan money to his business as early as 2000.  

As for social relationships, the evidence shows the Veteran has been divorced three times and, while he has a girlfriend, he reported having an on and off relationship with her.  The Veteran has three children, with whom he is in contact, and he also has two brothers but only maintains a relationship with one of them who he sees a couple times a year.  Otherwise, the Veteran has reported being socially withdrawn and having feelings of detachment, as he does not like being around crowds and does not go out often.  While the Veteran has reported diminished interested in certain activities, he has reported continued interest in solitary activities, such as golf, camping alone, exercise, and watching television.  

Indeed, despite the evidence of afflicting PTSD/depression symptoms, the Veteran has retained the ability to perform activities of daily living, and his grooming, spatial orientation, speech, and memory have been within normal limits.  His judgement and insight have also been consistently described as fairly good.  See VA examination reports.  

Based on the foregoing evidence, and after resolving all doubt in favor of the Veteran, the Board finds the preponderance of the evidence supports the grant of an initial 70 percent rating, but no higher.  Indeed, as described above, the Veteran's disturbances in mood, motivation, and concentration have resulted in difficulty adapting to stressful circumstances, particularly his work environment, as well as increased difficulty establishing and maintaining effective relationships at work and his personal life.  While his grooming, speech, memory, and judgement have remained within normal limits, the evidence shows that his impaired impulse control and suicidal thoughts have also resulted in severe impairment in his social and occupational functioning.  Therefore, the Board finds the evidence shows the Veteran's PTSD/depression symptoms have been severe throughout the appeal period and have resulted in deficiencies in most areas, including work, interpersonal relations, thinking, and mood and, thus, more nearly approximate the level of disability contemplated by the 70 percent rating under DC 9411.  

This finding is supported by the GAF scores assigned throughout the pendency of this appeal which have ranged from 45 to 52, which, at most, are reflective of moderate to severe symptoms.  

A rating higher than 70 percent is not warranted, however, because the Veteran's overall disability picture does not more nearly approximate a total impairment in social and occupational functioning to warrant a 100 percent rating.  Indeed, the preponderance of the evidence does not reflect that, at any point during the appeal period, the Veteran has manifested a gross impairment of thought processes or communication, with persistent delusions or hallucinations, grossly inappropriate behavior, or disorientation to time or place at any point during the time period in question.  Moreover, despite the Veteran's severe symptoms, the evidence does not establish that his symptoms resulted in a total social and occupational impairment, as he has maintained personal relationships with family members, a girlfriend, and a few other Vietnam veterans, albeit strained or limited, and has expressed a desire to work, although he is not sure if he could work for another person.  See April 2014 VA PTSD examination report.  

The Board has considered whether a staged rating is appropriate for the Veteran's PTSD/depression.  See Fenderson, supra.  However, as discussed above, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning a staged rating for such disability is not warranted. 

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Indeed, review of the record does not reveal that the Veteran suffers from any psychiatric symptoms that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria, including any additional symptoms resulting from the combined effects of his multiple service-connected disabilities.  In fact, there is no indication or allegation that the effects of the Veteran's PTSD and depression disability, including combined with his other service-connected disabilities, are not contemplated by the Rating Schedule.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected PTSD/depression disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional psychiatric impairment that has not been attributed to the service-connected PTSD and depression disability and, as noted, the combined effects from all of the Veteran's service-connected disabilities do not impact the disability picture of his service-connected PTSD/depression such that the current 70 percent rating is insufficient and an extra-schedular rating is warranted.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the Veteran's TDIU claim is inextricably intertwined with the remaining increased rating claims being remanded herein and, as a result, the TDIU claim must also be returned to the AOJ, as explained below.

For the foregoing reasons and bases, the Board finds that, for the entire appeal period, including for the period beginning April 8, 2014, an initial 70 percent rating, but no higher, for PTSD is warranted.  In making this determination, all doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing monetary awards.


REMAND

The Veteran is seeking an increased rating for his service-connected bilateral hearing loss, residual jaw, and neck disabilities.  He was last afforded a VA examination to evaluate his hearing loss disability in June 2010, while his residual jaw and neck disabilities were last examined in June 2014.  

During the January 2016 Board hearing, the Veteran testified that his hearing loss and residual jaw disabilities have increased in severity since his last examination.  He also testified that his neck disability has gradually gotten worse to include headaches that occur on a daily basis and neurologic symptoms in his bilateral upper extremities.  In this regard, he testified that his chiropractor has attributed his headaches to his neck disability and diagnosed him with cervical radiculopathy involving both upper extremities, a diagnosis which was not rendered during the June 2014 VA neck examination despite the objective evidence of radiculopathy symptoms affecting both upper extremities.  

Given this evidence, the Board concludes that a new examination must be scheduled to assess the current severity of the Veteran's service-connected hearing loss, residual jaw, and neck disabilities.  The updated neck examination should include separate examinations to determine if the Veteran's headaches and upper extremity neurologic symptoms are secondary to his service-connected neck disability.  After the new VA examinations are conducted, the AOJ should consider whether higher ratings are warranted for the hearing loss, residual jaw, and neck disabilities, to include consideration of whether it is appropriate to assign separate ratings for any headache or neurologic disabilities secondary to or associated with the service-connected neck disability.  

In addition to the foregoing, the Board finds the AOJ should obtain all outstanding VA treatment records dated since June 2015, as the evidentiary record only contains treatment records dated through June 2015 and the outstanding evidence may contain evidence relevant to the increased rating claim on appeal.  On remand, the Veteran should also be given an opportunity to submit any private records of treatment of his service-connected disabilities.  

Finally, as noted in the Introduction, while the RO has awarded entitlement to TDIU effective June 24, 2013, the Veteran and his agent-representative raised the issue of entitlement to TDIU prior to June 24, 2013 during the January 2016 Board hearing.  However, the increased rating claims being remanded in this decision may affect his eligibility for a TDIU.  Therefore, the Board finds that the issue of entitlement to TDIU prior to June 24, 2013 is inextricably intertwined with the increased rating claims remanded in this decision.  As a result, consideration of the TDIU claim is deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

During the January 2016 hearing, the Veteran testified that, while he stopped working in February 2013, the employment he performed prior to that date should be considered marginal employment as he was his own boss and, thus, was working in a sheltered environment, and that his business was suffering financially to the point that he was loaning personal money to keep his business afloat.  

Given the Veteran's testimony, the undersigned VLJ requested the Veteran submit evidence showing his employment prior to June 24, 2013 were marginal, including personal or business tax returns or bank accounts showing he loaned money to his business.  To date, the Veteran has not provided any such evidence.  Therefore, while the TDIU claim is in remand status, the Veteran should be given another opportunity to provide evidence in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any non-VA (private) healthcare providers who have treated his service-connected bilateral hearing loss, residual jaw, and neck disabilities.  After securing any necessary authorization from the Veteran, all identified treatment records are to be obtained.  Also obtain all relevant VA treatment records dated from June 2015 to the present. 

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  

Also request that the Veteran provide any additional information or evidence to support his claim of entitlement to TDIU prior to June 24, 2013, including evidence showing that his employment prior to June 24, 2013 was marginal employment, as defined by 38 C.F.R. § 4.16(a).  Such evidence would include personal or business tax returns or bank accounts showing he loaned money to his business prior to June 24, 2013.  

2. After completion of the above, afford the Veteran appropriate VA examinations to determine the severity of his service-connected bilateral hearing loss, residual jaw, and neck disabilities.  The examiner(s) must review the claims file.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail. 

Hearing Loss - The examiner must perform an audiometric evaluation and is requested to report all pertinent manifestations and symptomology of his hearing loss disability.  The examination report should also address the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  

Residual Fracture of Right Mandible with TMJ dysfunction - the examiner is requested to report all pertinent manifestations and symptomatology of the residual jaw disability.  The examiner should quantify, in millimeters, the specific limitation of inter-incisal movement and limitation of lateral excursion, if any, as well as any interference with mastication or speech.  The examiner should further provide a discussion with respect to any weakness, fatigability, incoordination, restricted movement, or pain on temporomandibular motion.  The examiner should also provide a description of any pain on the function and movement of his temporomandibular joint, with identification of whether, and to what degree (in millimeters), there is additional loss of motion due to pain on use.  

Neck - The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected neck disability.  The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected neck disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

Also, the examiner should discuss the extent of any functional limitation or impairment in daily activities, including work and physical activity, due to the service-connected neck disability.  

The examiner should identify and comment upon the frequency and severity of all currently diagnosed neurological disorders manifested as a result of the Veteran's cervical spine disability, to include bladder or bowel impairment, erectile dysfunction, and/or radiculopathy affecting the left and/or right upper extremities.  See May 2013 Cervical Spine Impairment Questionnaire.  

For each diagnosed radiculopathy abnormality associated with the Veteran's cervical spine disability, the examiner should identify the nerve affected and discuss the severity of such abnormality.  The examiner should also indicate whether such results in complete or incomplete paralysis of the affected nerve and, if such is considered to be incomplete, whether it is mild, moderate, moderately severe, or severe.

The examiner must also address whether the Veteran's headaches are secondary to his service-connected neck disability.  See May 2013 Cervical Spine Impairment Questionnaire.  If so, the examiner should render findings as to the nature, frequency and severity of the Veteran's headaches.  The examiner should specifically indicate whether the Veteran suffers prostrating attacks, and if so, the frequency, severity and duration of any such attacks.

3. Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any of the benefits sought are denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


